Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/811,037 filed 07/06/2022 to 10/21/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 11 and 19.
b.	Claims 1-20 are pending on the application.
Drawings
3.	The drawings were received on 07/06/2022.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 07/06/2022.  The information disclosed therein was considered.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1-20 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16-27 of U.S. Patent No. 11,393,845 in view of Simsek-Ege (US. 2022/0375930).  
	All of the limitation of pending claims 1, 11 and 19 can be found in conflicting claims 16 and 23 of US patent 11,393,845 with the exception of the additional limitation of “a digit line exit region horizontally interposed between the memory array region and the additional memory array region in a first direction.”
	Simsek-Ege discloses a memory device (see Figure 3) including a memory device 100-a and a deck 315-a may include a memory array region 110-a (see column 6, paragraph 0041, memory array 110-a include respective word line 120 (x-direction and digit line (y-direction)).  It would have been obvious to include the digit line apply in the memory device, disclosed by Simsek-Ege US with the 3D nand memory device, as instantly claimed to enable the “digit line region interposed in memory array” function as instantly claimed, thus providing the advantage of accessing the respective memory cells and among other circuitry in memory device.
	Claims 2-10, 12-18 and 20 are therefore rejected under Patent in view of Simsek-Ege US for the same as claims 17-22 and 24-27.
Application.

    PNG
    media_image1.png
    478
    430
    media_image1.png
    Greyscale


Patent US. 11,393,845

    PNG
    media_image2.png
    347
    433
    media_image2.png
    Greyscale


Simsek-Ege US. 2022/0375930

    PNG
    media_image3.png
    380
    482
    media_image3.png
    Greyscale

Simsek-Ege US. 2022/0375930

    PNG
    media_image4.png
    491
    367
    media_image4.png
    Greyscale






Application.

    PNG
    media_image5.png
    518
    424
    media_image5.png
    Greyscale



Patent US. 11,393,845

    PNG
    media_image2.png
    347
    433
    media_image2.png
    Greyscale

Simsek-Ege US. 2022/0375930

    PNG
    media_image3.png
    380
    482
    media_image3.png
    Greyscale



Simsek-Ege US. 2022/0375930

    PNG
    media_image4.png
    491
    367
    media_image4.png
    Greyscale




Application.

    PNG
    media_image6.png
    78
    415
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    597
    449
    media_image7.png
    Greyscale


Patent US. 11,393,845

    PNG
    media_image8.png
    314
    452
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    188
    406
    media_image9.png
    Greyscale

Simsek-Ege US. 2022/0375930

    PNG
    media_image3.png
    380
    482
    media_image3.png
    Greyscale



Simsek-Ege US. 2022/0375930

    PNG
    media_image4.png
    491
    367
    media_image4.png
    Greyscale




 
                                             Allowable Subject Matter
7.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vimercati (US. 11,502,091) discloses a memory device may include memory array in a stack of deck formed over a substrate and deck selection component.
Parekh (US. 2021/0398945) discloses a method of forming microelectronid device and electronic systems.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824